DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent No. 11,220,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is directed to a cleaning method comprising a composition having CFO-1213ya as a solvent and further comprising an oil such as silicone oil and/or fluorine oil, and one or more other solvents including 1,2-dichloroethylene and/or isoproppanol.  The instant claims are thus obvious.
Claims 1 – 3, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent No. 9,902,670. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is directed to a cleaning method of preparing a composition having CFO-1213xa and other solvents.  The instant claims are thus obvious.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5 – 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Robert P. Ruh (US 2,673,173) or, in the alternative, under 35 U.S.C. 103 as obvious over Robert P. Ruh (US 2,673,173)
In regards to claims 1 – 3, Ruh teaches 1,1,3-trichloro-2,3,3-trifluoropropene which is prepared and used as a fumigant (title, Example).  Thus, since the fluoropropene compound is taught, it appears that the limitation of detergent composition or solvent composition is provided by the compound itself.
In regards to claims 5, Ruh teaches the fluoropropene detergent and/or solvent composition as claimed.  The intended use of the composition in oil or grease does not further limit the composition as claimed.

Claim(s) 1, 3 – 10 are rejected under 35 U.S.C. 103 as obvious over Nishiguchi et al. (JP 2013-249326)
In regards to claims 1, 2, Nishiguchi teaches heat transfer medium containing fluoroalkane (title).  The fluoroalkane can be 1,1,2-trichloro-3,3,3-trifluoropropene (CFO-1213xa) [0034, invention 5].  The composition can comprise lubricants such as mineral oil [0081, invention 21].  The heat transfer medium can contain alcohol such as i-propanol (isopropanol) [0078].  Nishiguchi teaches the composition can be used for cooling, media for heat pump, cleaning of cooling systems, detergent etc. [0098].  Since, all the claimed ingredients are taught as useful in Nishiguchi, the claimed composition is quickly envisaged or is at the least obvious.  
In regards to claims 3, 4, Nishiguchi teaches the composition that can comprise isopropanol which meets the limitation of solvent of the claims.  
In regards to claims 5 – 10, Nishiguchi teaches the oil composition having the claimed ingredients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771